I think that the excerpts from the charge complained of in grounds 3 and 4 were misleading and confusing to the jury; and, as given, and as capable of being understood, do not state correct principles of law. The excerpt in ground 3 is: "It is not negligence, as a matter of law, for one not aware of the approach of a train, to fail to stop, look or listen before attempting to cross a railroad track, and the failure to do so would not, as a matter of law, constitute negligence per se." When this excerpt was given, the court had not defined negligence per se as "negligence as a matter of law," nor was it later defined in the charge. "The expression `negligence per se' as used by the various courts, has not acquired that precise and definite meaning so essential to the prevention of ambiguity. It is sometimes used to denote those transactions in which an unquestionable wrong is so directed against a particular person that damages are bound to ensue to him, and is therefore practically synonymous with the expression `actionable per se'; but accurately employed, it has a more limited meaning. Negligence, it should be remembered, is in itself only one of the essential elements prerequisite to a cause of action in a given case. Every violation of any of those duties of omission or commission which, arising from man's state as a social being, have received recognition by the law of the land either generally or specifically, is an act of negligence. So long as these duties remain *Page 557 
undefined or defined only in abstract general terms, a breach is not properly denominated negligence per se; but when any specific act or dereliction is so universally wrongful as to attract the attention of the lawmaking power, and this concrete wrong is expressly prohibited by law or ordinance, a violation of this law, a commission of the specific act forbidden, is, for civil purposes, correctly called negligence per se. In those jurisdictions in which the application of the facts to the law rests with the jury, the court can not primarily declare that any particular act or state of circumstances amounts to a breach of duty, unless the law so expressly declares; this finding is left to the jury, but if the law itself puts its finger on a particular thing and says `this is wrong' the court may also (for there is no question as to a fact which the law says exists) put its finger on that same thing and say, `this is negligence — negligence per se.' This artificial distinction betweennegligence per se and negligence not per se, respects, therefore, merely the method by which the existence of negligence is to be ascertained in particular instances." Platt v.Southern Photo Material Co., 4 Ga. App. 159, 163
(60 S.E. 1068). Thus the courts have, in defining what is negligence per se, come to use the expression that "negligence as a matter of law" is "negligence per se," and in view of the fact that the courts have under some circumstances ruled that "as a matter of law" certain facts do not constitute negligence, the expression"is not negligence as a matter of law" is not the converse or opposite in meaning to the expression "is not negligence perse." The expression "negligence not per se" is something entirely different from the expression "not negligence as amatter of law." The first expression, while excluding the idea that some specific statute has been violated, still leaves the question of whether the acts of omission or commission are in fact negligence for determination by the jury, while on the other hand, the latter expression instructs the jury that, as a matter of law, the acts in question cannot be found by the jury to be negligent conduct. The excerpt complained of in ground 3 is a compound sentence composed of two independent clauses used conjunctively, and not disjunctively or appositively. The first clause says that as a matter of law it is not negligence for onenot aware of the approach of a train to fail to stop, look or listen before attempting *Page 558 
to cross a railroad track. The second clause says that a failure to do so [stop, look, or listen before attempting to cross a railroad track when unaware of the approach of a train] "would not, as a matter of law, constitute negligence per se." The effect of such a charge is to instruct the jury that the acts of omission in question constitute neither negligence per se nor simple negligence and when this charge was given the question of the plaintiff's contributory negligence, if any, (one of the defendant's major defenses) was eliminated from the jury's consideration.
The excerpt from the charge complained of in ground 4: "A person who is not aware of the approach of a train to the crossing, attempting to cross the track at said crossing, cannot, as a matter of law, be guilty of such contributory negligence as would bar a recovery by him," is, it seems to me, subject to the same criticism, in part, which the writer has made of the excerpt in ground 3, and to the additional observation, that it is capable of leading the jury to believe that so long as the plaintiff remained unaware of the approach of the train no duty devolved upon him, as an ordinarily prudent person, to stop, look, or listen before attempting to cross the track; that is to say, that, as given, the charge is capable of being understood by the jury to mean that so long as the plaintiff failed or refused to exercise his sensory faculties in the first instance to become aware of the presence of an approaching train, there then was no duty thereafter, as an ordinarily prudent person, to stop, look, or listen before attempting to cross the track, such that if he failed to do so would make him guilty of such contributory negligence as to bar a recovery, whereas the law is that "Whether an ordinarily prudent person would attempt to cross a railroad track at a certain time and place, without using his sense of sight or hearing in an effort to discover the approach of a train, is a question of fact to be determined by the jury under the circumstances of the particular case." Southern Ry. Co. v.Tankersley, 3 Ga. App. 548 (2) (60 S.E. 297).
In short, I think the proper spheres of each of these instructions excepted to in grounds 3 and 4 should have been to instruct the jury that the failure of the plaintiff to stop, look, or listen was not negligence per se, but that the facts relating to the failure *Page 559 
to stop, look, or listen may be considered along with the other facts in the case in determining the negligence of the plaintiff, if any. No single instruction is required to contain all of the law applicable to a case, but where the statement of the law with reference to a matter upon which the court purports to advise the jury is not a complete and harmonious statement of such matter and is incorrect in that it fails to encompass and ignores the requirement that facts relating to a failure to stop, look, or listen may be considered along with the other facts in the case in determining the negligence of a party, if any, the charge is erroneous. These two excerpts are the only specific references as to what effect a failure on the part of the plaintiff to stop, look, or listen would have upon the question of negligence in the case, and, I think, the deficiencies of the excerpts so affected the charge as whole as to prejudice the railroad company's defenses and resulted in harm to the defendant railroad company.